DETAILED ACTION
The RCE Amendment filed February 25, 2021 has been entered. Claims 1-22 are pending. Claim 22 has been added. Claims 1, 8 and 15 are independent.

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims an apparatus and a method of memory mats refresh operation.
Regarding independent claims 1, 8 and 15, the major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus and a method comprising a plurality of memory mats, a refresh control circuit configured to performing a plurality of memory mats refresh operation, wherein the one or more of the plurality of memory mats refreshed responsive to a given activation are physically separated by at least one other of the plurality of memory mats from any memory mats refreshed responsive to a next activation of the refresh signal wherein no two memory mats shared with a same sense amplifier are refreshed sequentially over the prior art.
Claims 2-7, 9-14 and 16-22 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-22 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825